Citation Nr: 1601494	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  05-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a cervical spine disorder.  Jurisdiction of the claim currently resides with the RO in Winston-Salem, North Carolina. 

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in May 2007.  This transcript has been associated with the file. 

When the case was previously before the Board in September 2010, the Board denied the claim of entitlement to service connection for a cervical spine disability, and also denied the claims of entitlement to service connection for a right knee disorder, to include as secondary to a left knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disorder, and entitlement to an evaluation in excess of 30 percent as of June 1, 2007 for a left knee disability.  The Veteran appealed the September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011 the Court endorsed a Joint Memorandum for Remand (JMR) vacating the Board's denial of the Veteran's claims and remanding the matter for further proceedings. 

Thereafter, in December 2011 the Board remanded the claims.  Subsequently, in October 2012 the Board again denied all of the Veteran's claims.  The Veteran appealed the decision to the Court and in a December 2013 Memorandum Decision, the Court affirmed all of the Board's denials except the denial of entitlement to service connection for a cervical spine disability.  (It was also noted in a footnote of the Memorandum Decision that because the Veteran indicated that he did not wish to pursue the other issues they were deemed abandoned.)  In the December 2013 Memorandum Decision, the Court vacated the portion of the October 2012 Board opinion denying service connection for a cervical spine disability and remanded the matter to the Board for action consistent with the Memorandum Decision.

When the case was most recently before the Board in September 2014, it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A cervical spine condition was not shown during service or for many years following discharge from service, and the current neck/cervical spine disability is not etiologically related to service 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in May 2003, September 2004 and October 2009 satisfied the duty to notify provisions.  The October 2009 letter included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the October 2009 letter, which contained the notice regarding disability ratings and effective dates, was sent after the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in August 2003, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim in an October 2015 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

A VA examination was conducted in March 2015.  The record does not reflect that the examination was inadequate for rating purposes.  The Board finds that the examination was adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained a medical opinions with adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions to ascertain the extent of any in-service event and/or symptoms.  They also asked questions regarding current treatment.  The hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2014 remand.  The remand instructed the RO to afford the Veteran an appropriate VA examination to determine the nature and etiology of his current cervical spine disability.  The Board finds that the RO has complied with the Board's instructions and that the March 2015 VA examination report substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that service connection is warranted for a cervical spine disability.  At the hearing he testified that he was on guard duty at Spandau Prison in Germany when he fell on ice injuring his knees and cervical spine. 

The Board has carefully considered the Veteran's allegation but finds that the preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine disability.  First, while the injury to the left knee is well documented in the service treatment records, they contain no reference to any complaints or findings of any cervical spine disability.  Physical Evaluation Board findings during service noted that the Veteran should be discharged on the basis of the left knee injury but again made no reference to any cervical spine or right knee injury.

The post service medical evidence includes a November 1990 private surgery record from Dr. Staner, which reflects that the Veteran was admitted for severe pain in the left upper extremity and paralysis.  The paralysis was on finger extension and interossei of that hand.  It had been present for almost a month.  A myelogram and post myelogram CT scan confirmed the soft and hard disc of C7 and T1, which were clinically significant.  

The March 2015 examination report reflects the Veteran's report that he injured his neck in service in 1977 when it snapped back while he was riding in a jeep that turned over.  He also reported injuring his neck while serving on guard duty at Spandau Prison in Germany when he fell on ice.  The Veteran reported that he has had neck pain since the first injury.  He reported that he had surgery in 1990 for his neck.  The examiner opined that the Veteran's current cervical spine disability is less likely than not incurred in or caused by the inservice event, injury, or illness.  The examiner reasoned that the cervical spine disability had its onset in 1990, according to the private medical evidence.   

After review of the record, the Board finds that service connection for a cervical spine disability is not warranted.  In this regard, the Board notes that the service treatment records do not reflect any complaints or findings with respect to the cervical spine, and the medical board determination at separation also fails to mention any cervical spine complaints or findings.  The first post-service medical evidence showing any complaints or findings relating to the cervical spine is in 1990, which is approximately 12 years after service discharge.  Importantly, the 1990 private treatment record reflects complaints of only one month duration.  Moreover, the only medical opinion pertinent to the claim is against the claim.

Further, there is no other competent and probative evidence otherwise linking the Veteran's post-service cervical spine disability to service.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

If a veteran has provided lay testimony of an inservice injury, then, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service merely on the absence of inservice corroborating medical records.  Dalton V. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such medical opinion that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination), is inadequate.  Id.  However, in this case, the Board has found that the Veteran is not credible.  Importantly, although the Veteran reported that he injured his neck in service, there is no evidence of such injury.  The service treatment records reflect that the Veteran "injured himself when falling on ice" but they do not document any neck complaints or findings.  Additionally, in some of the Veteran's statements of record, the Veteran attributed the his neck problems to a parachuting accident during service.  His service records make no mention of parachute training, let alone a parachuting injury.  Moreover, the 1990 private treatment record reflects the Veteran's complaints involving his neck and upper extremities having only been present for one month.  Thus, his lay statements regarding service incurrence of a cervical spine injury are not credible.

Therefore, the only evidence of a nexus between the Veteran's currently claimed cervical spine disability and service is the Veteran's own generalized lay statements.  The Federal Circuit has recognized that in some cases, lay testimony falls short in proving an issue that requires medical knowledge.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  However, in this case, the Veteran is simply not credible and his assertions are outweighed by the medical evidence in this case which is not in his favor. 

In sum, the competent and credible evidence does not establish that current cervical spine disability began in service, that arthritis was manifest within one year of separation, or that the cervical spine disability is otherwise etiologically connected to service.  Accordingly, service connection is not warranted. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


